                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:18-CR-36-TAV-DCP-11
                                                )
  MARK ROUSE,                                   )
                                                )
                Defendant.                      )


                        MEMORANDUM OPINION AND ORDER

         This matter is before the Court on defendant’s pro se motion for compassionate

  release [Doc. 750]. The United States has filed a response in opposition [Doc. 804]. The

  matter is now ripe for adjudication. For the reasons set forth more fully below, defendant’s

  motion for compassionate release will be DENIED.

  I.     Background

         On April 9, 2019, defendant pleaded guilty to conspiracy to distribute 50 grams or

  more of methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A)

  [Docs. 543, 544]. Defendant was sentenced to 57 months’ imprisonment, to be followed

  by five years of supervised release [Doc. 698].

         Since filing his motion, defendant has been placed on home confinement

  [Doc. 804-2] and is supervised out of RRM Nashville. Inmate Locator, Federal Bureau of

  Prisons, https://www.bop.gov/inmateloc/ (last visited September 3, 2021). Defendant is

  fifty-eight (58) years old and suffers from, among other ailments, hypertension [Doc. 805,




Case 3:18-cr-00036-TAV-DCP Document 813 Filed 09/10/21 Page 1 of 6 PageID #: 8020
  p. 23]. Defendant is scheduled for release on February 24, 2022. Inmate Locator, Federal

  Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited September 3, 2021).

  II.    Legal Standard

         A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.”           United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

  one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

  (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

  only on motion of the Director of the Bureau of Prisons. Now a court may modify a

  defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

         If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

  reduction “after considering the factors set forth in section 3553(a) to the extent that they

  are applicable” if it finds:

         (i) extraordinary and compelling reasons warrant such a reduction; or

         (ii) the defendant is at least 70 years of age, has served at least 30 years in
         prison, pursuant to a sentence imposed under section 3559(c), for the offense
         or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the Bureau of Prisons that


                                                2


Case 3:18-cr-00036-TAV-DCP Document 813 Filed 09/10/21 Page 2 of 6 PageID #: 8021
         the defendant is not a danger to the safety of any other person or the
         community, as provided under section 3142(g);

         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission . . . .

  Id.

         If the exhaustion requirement is satisfied, courts must then follow the statute's three-

  step test:

         At step one, a court must “find[ ]” whether “extraordinary and compelling
         reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
         whether “such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission.” The Commission’s policy statement
         on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
         still “applicable,” courts must “follow the Commission’s instructions in
         [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
         and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
         instructs a court to consider any applicable § 3553(a) factors and determine
         whether, in its discretion, the reduction authorized by [steps one and two] is
         warranted in whole or in part under the particular circumstances of the case.”

  United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

  “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

  compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

  and have full discretion to define ‘extraordinary and compelling’ without consulting the

  policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

  “district courts may deny compassionate release motions when any of the three

  prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

  but must “address all three steps” if granting such a motion. United States v. Elias,




                                                3


Case 3:18-cr-00036-TAV-DCP Document 813 Filed 09/10/21 Page 3 of 6 PageID #: 8022
  984 F.3d 516, 519 (6th Cir. 2021). However, as no policy statement applies to defendant-

  filed motions for compassionate release, the second requirement plays no role. Id.

  III.   Analysis

         A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

         The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

  exhaustion requirement, which is a mandatory prerequisite to consideration of a

  compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

  (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

  enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

  13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

  and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

         The United States waives the exhaustion requirement in this case [Doc. 804]. Thus,

  the Court may consider the merits of defendant’s request.

         B.     Extraordinary and Compelling Reasons

         As noted above, the Court need not consider all three statutory prerequisites if any

  one would serve as a basis for denial. Elias, 984 at 519. In this instance, the Court finds

  that defendant has not established extraordinary and compelling reasons for compassionate

  release. In reaching this decision, the Court recognizes that it has discretion to determine

  what constitutes extraordinary and compelling reasons. United States v. Jones, 980 F.3d

  1098, 1111 (6th Cir. 2020).




                                               4


Case 3:18-cr-00036-TAV-DCP Document 813 Filed 09/10/21 Page 4 of 6 PageID #: 8023
         Defendant contends that compassionate release is appropriate because his medical

  conditions, including hypertension, place him at increased risk from the ongoing

  COVID-19 pandemic. Since the filing of the instant motion, the Bureau of Prisons placed

  defendant on home confinement [Doc. 804-2]. In light of this fact, the Court finds

  defendant’s generalized concerns about COVID-19 unpersuasive. Defendant is no longer

  housed in a BOP facility, which allows defendant to utilize social distancing and other

  protective measures against the ongoing pandemic as he deems appropriate. Defendant’s

  medical records indicate that he does suffer from hypertension, but his records also indicate

  that after starting blood pressure medication his “blood pressures have been within goal.”

  [Doc. 805, p. 3]. Thus, the Court finds that defendant’s medical condition is not so

  exceptional as to warrant compassionate release from home confinement.

         Accordingly, the Court finds that defendant has not satisfied the extraordinary and

  compelling requirement needed for compassionate release, and his motion for

  compassionate release will be DENIED.

  IV.    Request to Appoint Counsel

         Defendant’s motion also asks the Court to appoint counsel to assist him with

  compassionate release litigation [Doc. 759]. The Court notes that Standing Order 21-09

  appoints Federal Defender Services of East Tennessee (“FDSET”) to assist defendants, in

  appropriate cases, with compassionate release motions. In light of that fact, defendant’s

  request to appoint counsel is DENIED as moot.




                                               5


Case 3:18-cr-00036-TAV-DCP Document 813 Filed 09/10/21 Page 5 of 6 PageID #: 8024
  V.    Conclusion

        For the reasons set forth more fully above, defendant’s motion for compassionate

  release [Doc. 759] is DENIED.

        IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            6


Case 3:18-cr-00036-TAV-DCP Document 813 Filed 09/10/21 Page 6 of 6 PageID #: 8025
